Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

x
JAMES PULLANO,
Plaintiff,
Docket No.
Vv.
NATIONAL RAILROAD PASSENGER CORP.,
Defendant
x
COMPLAINT

Plaintiff, by his attorneys, the Naumes Law Group, LLC, complain of the

Defendant and allege:
THE PARTIES
1. Plaintiff, James Pullano, is a resident of Wilmington, Massachusetts.
2. The defendant is a railroad carrier corporation providing railroad

transportation, in interstate commerce by rail and operates a railroad system and railroad
yards within the jurisdiction of this Court and in various other States, with a usual place
of business in Massachusetts.

3. Prior to September 21, 2017, and at all times hereinafter mentioned, the
defendant employed the plaintiff, James Pullano, as a foreman under its direction,
supervision and control and in furtherance of defendant’s business in interstate
commerce.

4, Prior to September 21, 2017, and at all times hereinafter mentioned, the
defendant maintained, operated and controlled the Amtrak’s Southampton Yard in

Boston, Massachusetts which contained defendant’s tracks, rails, switches, sidings,
Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 2 of 6
roadbeds and appurtenances thereto, over, through and upon which the defendant
operated engines, trains and cars under its control and direction.

5. During all times herein mentioned, the defendant was and is engaged in
interstate commerce by providing railroad transportation among multiple states.

JURISDICTION AND VENUE

6. The plaintiff brings the First Cause of Action against the defendant for
violations of the Federal Rail Safety Act, 49 U.S.C. § 20109 (FRSA).

7. This Court has subject matter jurisdiction in this case pursuant to the
Federal Railroad Safety Act, 49 U.S.C. § 20109(d)(3).

8. Venue is proper in this District because a substantial part of the events or
omissions giving rise to the claim occurred in this District, because defendant resides in
this District and/or because defendant does business in this District.

PROCEDURAL FACTS

9. On February 23, 2018, the plaintiff James Pullano, filed a FRSA
Complaint with the Secretary of Labor’s Regional OSHA Whistleblower Office. That
was within 180 days from the date the plaintiff became aware of the defendant’s adverse
or unfavorable personnel action against him.

10. The Regional OSHA Whistleblower Office commenced its investigation,
and the plaintiffs fully cooperated with OSHA's investigation. However, Department of
Labor did not issue a final decision within 210 days after the filing of the FRSA
Complaint. The delay was not due to any bad faith on the part of the plaintiff.

11. Pursuant to Section (d)(3) of the FRSA, the plaintiff has a statutory right
to bring an original action in a United States district court for a jury trial regarding the

Railroad's violations of the FRSA. 49 U.S.C. § 20109(d)(3).
Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 3 of 6

12. Pursuant to 49 U.S.C. § 20109(d)(3), the plaintiff now bring this original
action at law and equity for de novo review by the United States District Court of the
District of Massachusetts, which Court has jurisdiction over this FRSA action and FELA
action without regard to the amount in controversy.

FACTS

13. At the time of the defendant’s FRSA violations, the plaintiff was
employed by the defendant and qualified as an employee within the meaning of 49
U.S.C. § 20109.

14. On or about 2011, Amtrak hired Mr. Joseph C. Allione, Jr. as the assistant
superintendent of Amtrak’s mechanical department at Southampton Yard in Boston,
Massachusetts.

15. Atall times relevant herein, Mr. Allione encouraged Amtrak employees to
skirt safety inspections in favor of on time performance.

16. Atall times relevant herein, Mr. Allione stressed on time performance and
told employees that identified defects or unsafe conditions that they were “looking to
hard.”

17. Throughout his tenure as assistant superintendent Mr. Allione would
regularly demand that Mr. Pullano sign off on federally manded safety inspection reports
that were not performed.

18. FRA safety inspections carry criminal penalties and civil penalties of up to
$105,000.00 per violation. See 49 CFR Appendix A to Part 209, Statement of Agency
Policy Concerning Enforcement of the Federal Railroad Safety Laws.

19. In January of 2017, Plaintiff sent reports of hazardous and unsafe working
conditions to the National Aeronautics and Space Administration Confidential Close Call

Reporting System (“C?RS”).
Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 4 of 6

20. CRS is a partnership between the National Aeronautics and Space
Administration (“NASA”) and the Federal Rail Administration (“FRA”), participating
railroad carriers, and labor organizations. C°RS is designed to improve railroad safety by
collecting and studying reports detailing unsafe conditions and events in the railroad
industry. It enables employees to report unsafe working conditions or “close calls”
voluntarily and confidentially.

21. On February 14, 2017, Mr. Pullano reported an unsafe working condition
in his work schedule notes, specifically, that Mike Kiley had removed another employees
blue tag protection from the board.

22. In June of 2017, Mr. Pullano cooperated with Amtrak in a disciplinary
hearing of co-worker Jose De Los Santos.

23. Mr. Allione and other supervisors at Amtrak were angered by Mr.
Pullano’s testimony at the hearing.

24.  OnFebruary 14, 2017, Amtrak General Foreman Mike Kiley asked Mr.
Pullano to write a statement for Mr. Allione describing what Mr. Pullano had said at Mr.
De Los Santos’ hearing.

25. | Onthe same date Mr. Pullano refused to write the statement and instructed
Mr. Kiley that Amtrak had already taken his statement for Mr. De Los Santos’ hearing.

26. On February 15, 2017, Mr. Pullano received documents that he was being
charged with insubordination.

27. On March 3, 2017, Mr. Kiley threatened and pressured Mr. Pullano,
asking him why he was being difficult and refusing to sign false inspection reports.

28. On March 3, 2017 after his exchange with Mr. Kiley, Mr. Pullano was
hospitalized with work related traumatic stress disorder.

29. Due to his stress disorder, Mr. Pullano was unable to return work.

4
Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 5 of 6
30. On September 21, 2017, Amtrak notified Mr. Pullano that he was

medically disqualified from working at Amtrak.

COUNT I
Violation of FRSA

31. The plaintiff, James Pullano, adopts by reference and realleges each and
every allegation set forth in the foregoing paragraphs of this Complaint with the same
force and effect as if set forth under this cause of action.

32. The plaintiff, James Pullano, engaged in protected activity under the
FRSA when he cooperated with Amtrak in Mr. de Los Santos’ disciplinary proceedings.

33. The plaintiff, James Pullano engaged in protected activity under the FRSA
when he refused to assist Amtrak management in the violation of Federal Law and
Federal Railroad Regulations.

34, The plaintiff, James Pullano, engaged in protected activity under the
FRSA when he reported an unsafe working condition via the C?RS system in January of
2017.

35. The plaintiff, James Pullano, engaged in protected activity under the
FRSA when he reported an unsafe working condition in his work schedule notes in
February of 2017.

36. The defendant had knowledge of all the protected activities referenced
above.

37. The defendant took adverse or unfavorable actions against the plaintiff,
James Pullano, in whole or in part due to plaintiffs protected activities.

38. The adverse actions included bringing charges against plaintiff and

medically disqualifying him from work.
Case 1:20-cv-11237-MBB Document1 Filed 06/29/20 Page 6 of 6

39. In so doing, the defendant acted with reckless disregard for the law and
with complete indifference to the plaintiffs rights under the FRSA.

WHEREFORE, in order to encourage employees to freely report all injuries and
safety concerns without fear of any retaliation, thereby ensuring the Federal Rail
Administration has the necessary information to develop and administer an effective rail
safety regulatory program that promotes safety in every area of our nation’s railroad
operations, the plaintiff demands a Judgment under the FRSA for all relief necessary to
make him whole, including but not limited to: expungement of all references to any
disciplinary action; lost benefits with interest; lost wages with interest; compensatory
damages for economic losses due to defendant’s conduct; compensatory damages for
mental anguish and emotional distress due to defendant’s conduct; the statutory
maximum of punitive damages; and special damages for all litigation costs including
expert witness fees and attorney fees.

WHEREFORE, plaintiff demands judgment against the defendant on Count I in
the sum of FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS together with the
costs and disbursements of this action.

JURY TRIAL REQUESTED
James Pullano

By his attorneys,
DATE: June 29, 2020

/s/ Christopher C. Naumes

Robert T. Naumes, BBO #:367660
Christopher C. Naumes, BBO #: 671701
NAUMES LAW GROUP, LLC

2 Granite Avenue, Suite 425

Milton, MA 02186

(617) 227 8444
robert@Naumeslaw.com
christopher@naumeslaw.com

Attorneys for Plaintiff

6
